  Case 2:19-cv-00231-PLM-MV ECF No. 28 filed 05/29/20 PageID.179 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

JOSHUA STEAD,                                      )
                             Plaintiff,            )
                                                   )      No. 2:19-cv-231
-v-                                                )
                                                   )      Honorable Paul L. Maloney
ZACHERY DROGOWSKI, et al.,                         )
                      Defendants.                  )
                                                   )

                    ORDER GRANTING MOTIONS TO DISMISS

       Defendants collectively filed two motions to dismiss. Defendants Drogowski, Rogers

and the Michigan State Police filed one motion to dismiss. (ECF No. 11.) Defendants

Wiater and Chippewa County filed the other motion to dismiss. (ECF No. 14.) The Court

held a hearing on the motions and rendered a decision in favor of Defendants.

       Consistent with the discussion at the hearing, Defendants’ motions to dismiss (ECF

Nos. 11 and 14) are GRANTED. IT IS ORDERED THAT

1. All claims against Defendant Rogers are dismissed with prejudice. The complaint failed

to plead any facts giving rise to a claim against Rogers and Plaintiff waived any claim against

Rogers by not responding to that portion of the motion;

2. All claims against the Michigan State Police are dismissed with prejudice. MSP is entitled

to sovereign immunity and Plaintiff waived any claim against MSP by not responding to that

portion of the motion;
 Case 2:19-cv-00231-PLM-MV ECF No. 28 filed 05/29/20 PageID.180 Page 2 of 3



3. Plaintiff’s assault and battery charge against Defendant Drogowski is dismissed with

prejudice. The statute of limitations for the claim expired and Plaintiff waived the claim

against Drowgowski by not responding to that portion of the motion;

4. Plaintiff’s excessive force claim against Defendant Wiater is dismissed with prejudice.

Plaintiff did not plead any facts to support an excessive force claim against Wiater and

Plaintiff waived the claim against Wiater by not responding to that portion of the motion;

5. Plaintiff’s excessive force claim against Defendant Drogowski is dismissed with prejudice.

Plaintiff did not plead facts to show that the justification for the initial use of lethal force

ended such that the Drogowski should have stopped shooting. See Plumhoff v. Rickard,

572 U.S. 765 (2014); Margeson v. White Cty., 579 F. App’x 466 (6th Cir. 2014). And, the

dashboard video of the shooting establishes that any attempt to amend the complaint for the

purpose of pleading facts for an excessive force claim would be futile;

6.   Plaintiff’s deliberate indifference / state-created danger claim against Defendants

Drogowski and Wiater is dismissed with prejudice. Plaintiff did not plead any affirmative

act by the defendant officers that created or increased the risk of danger to plaintiff from

third parties. Any danger to Plaintiff before he arrived at his parent’s house was the same

danger he faced when he drove to the church parking lot and then again when he drove away

from the church;




                                               2
 Case 2:19-cv-00231-PLM-MV ECF No. 28 filed 05/29/20 PageID.181 Page 3 of 3



7. Plaintiff’s claim against Defendant Chippewa Count is dismissed with prejudice. Because

Plaintiff has not established a violation of his constitutional rights by Defendant Wiater,

Plaintiff cannot establish a constitutional violation by Wiater’s employer, Chippewa County.

Date: May 29, 2020                                          /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge




                                             3
